             Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 1 of 8




 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   JOHN DOE, et al.,                          CASE NO. C17-0178JLR
10                          Plaintiffs,
                                                PLAINTIFFS’ JOINT RESPONSE TO
11          v.                                  DEFENDANTS’ MOTION TO STAY ALL
                                                PROCEEDINGS
12   DONALD TRUMP, et al.,
13                          Defendants.
14
     JEWISH FAMILY SERVICE, et al.,             CASE NO. C17-1707JLR
15
                            Plaintiffs,
16
            v.                                  (RELATING TO BOTH CASES)
17
     DONALD TRUMP, et al.,
18
                            Defendants.
19

20

21

22

23

24

25

26

27

28
     PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                       Perkins Coie LLP
     (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR)             1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
                                                         T: 206.359.8000 / F: 206.359.9000
                 Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 2 of 8




 1             Plaintiffs jointly and respectfully oppose, in part, Defendants’ Motion to Stay All
 2   Proceedings (“Defs.’ Mot.”), Dkt. No. 172, which wrongly claims that Department of Justice
 3   attorneys are prohibited from working on these consolidated cases. Plaintiffs oppose Defendants’
 4   request to indefinitely extend the paper discovery deadlines pending the end of the partial
 5   government shutdown, but are prepared to meet and confer with Defendants as to a reasonable
 6   extension if actually needed. Given that the depositions would be most efficiently conducted after
 7   the production of written discovery in any event, however, Plaintiffs do not oppose a modest
 8   extension of the deadline for Defendants to produce deponents pursuant to this Court’s Order
 9   Granting in Part and Denying in Part Plaintiffs’ Joint Motion to Compel, Dkt. No. 171. 1
10             Defendants’ Motion suggests that good cause 2 exists to modify the current case scheduling
11   order—in particular, to extend indefinitely Defendants’ February 3 deadline to produce
12   supplemental discovery—because the partial government shutdown means that Defendants’
13   counsel is “prohibited from working on this matter” by the Antideficiency Act, 31 U.S.C. § 1342.
14   See Defs.’ Mot. at 2. But Defendants are simply wrong on the law, as this case falls well within
15   the activities permitted under both the Antideficiency Act and the Department of Justice’s own
16   Fiscal Year 2019 Contingency Plan for operations during a lapse in appropriations.
17             The Antideficiency Act prohibition does not apply to “emergencies involving the safety of
18   human life or the protection of property.” 31 U.S.C. § 3142. That standard is met when there is
19   “some reasonable and articulable connection between the function to be performed and the safety
20   of human life or the protection of property” and “some reasonable likelihood that the safety of
21   human life or the protection of property would be compromised, in some degree, by delay in the
22   performance of the function in question.” 43 Op. Att’y Gen. 293, 302 (Jan. 16, 1981). As its
23   Contingency Plan notes, the Department of Justice’s mission and duties mean that the Department
24   “has a high percentage of activities and employees that are excepted from the Antideficiency Act
25
     1
26       Unless otherwise noted, all citations are to the docket in Doe v. Trump, C17-0178JLR.
     2
      Because it seeks to modify the Court’s scheduling order, Defendants’ Motion is governed by the “good
27   cause” standard of Federal Rule of Civil Procedure 16(b)(4) and Local Rule 16(b)(5). See Order, Dkt. No.
     171, at 17 (discussing this standard).
28
                                                                                   Perkins Coie LLP
         PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                              1201 Third Avenue, Suite 4900
         (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 1                           Seattle, WA 98101-3099
                                                                           T: 206.359.8000 / F: 206.359.9000
              Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 3 of 8




 1   restrictions and can continue during a lapse in appropriations.” DOJ Contingency Plan at 1,

 2   available at https://www.justice.gov/jmd/page/file/1015676/download; see also id. at 2 (reporting

 3   that, as of the beginning of Fiscal Year 2019, 84% of DOJ employees would continue working in

 4   the event of a lapse in appropriations). As to civil litigation specifically, the Plan explains that

 5   DOJ attorneys should seek to stay cases only if doing so would not “significant[ly]” affect “the

 6   safety of human life or the protection of property.” Id. at 3. That determination, however, is

 7   ultimately a legal one that is up to the courts, as the Plan explains: “If a court denies such a request

 8   and orders a case to continue, the Government will comply with the court’s order, which would

 9   constitute express legal authorization for the activity to continue.” Id.

10           Under the case-by-case approach required by the Antideficiency Act and the DOJ’s own

11   Contingency Plan, this case falls within the scope of activities the Department of Justice is

12   authorized to continue notwithstanding the lapse in appropriations. By definition, refugees

13   awaiting resettlement through USRAP—including Individual Plaintiffs and the clients of the

14   Organizational Plaintiffs in these consolidated cases—have been determined by the U.S.

15   government to be at risk of persecution because of a protected characteristic (race, religion,

16   nationality, membership in a particular social group, or political opinion). See 8 U.S.C. § 1101

17   (a)(42) (definition of “refugee”). Most of them, also by definition, have fled their home countries

18   because of that risk of persecution. See id. (providing a limited exception to the requirement that

19   an individual be outside of their home country to be considered for refugee status). Of the world’s

20   refugees, moreover, fewer than 1% are referred for a resettlement. JFS, Compl. ¶ 30, Dkt. No. 1.

21   Those who are resettled through USRAP are the “most vulnerable” refugees at the “highest risk”

22   of further persecution or other forms of violence.           Dep’t of State, Refugee Admissions,

23   www.state.gov/j/prm/ra/ (last visited Jan. 3, 2019); accord JFS, Compl. ¶ 30, Dkt. No. 1; Doe,

24   Compl. ¶ 107, Dkt. No. 42. And as the Court is aware, this case challenges Defendants’ unlawful

25   extension of the time refugees must stay in their precarious circumstances, see, e.g., Order, Dkt.

26   No. 92, at 34; and the limited discovery that remains outstanding is targeted specifically at

27   compliance with this Court’s order requiring Defendants to undo the effects of two specific,

28                                                                                 Perkins Coie LLP
      PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                                 1201 Third Avenue, Suite 4900
      (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 2                              Seattle, WA 98101-3099
                                                                           T: 206.359.8000 / F: 206.359.9000
                 Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 4 of 8




 1   unlawful delays they imposed on large categories of refugees. See generally Order, Dkt. No. 171.

 2             The Antideficiency Act does not bar the Department of Justice from continuing to work on

 3   these cases, as other courts have recently held in similar circumstances. See Order, Doe v. Nielsen,

 4   No. 5:18-cv-02349 (N.D. Cal. Jan. 3, 2019), ECF No. 147 (denying government request to stay

 5   discovery and deadlines in case challenging the government’s decision to deny resettlement

 6   through USRAP, en masse, to 87 Iranian refugees “currently ‘in limbo’ in Vienna, Austria” due in

 7   large part to the U.S. government’s “unsubstantiated rejections of their applications for refugee

 8   resettlement”); Minute Order, O.A. v. Trump, No. 18-cv-02718 (D.D.C. Dec. 27, 2018) (denying

 9   government’s request to stay briefing deadlines in action challenging the recently issued asylum

10   ban targeting Central American migrants requesting asylum—notwithstanding that ban being

11   currently subject to a nationwide preliminary injunction (in a different case) that both the Ninth

12   Circuit and the Supreme Court recently refused to stay pending appeal, see E. Bay Sanctuary

13   Covenant v. Trump, 909 F.3d 1219 (9th Cir. 2018)—because there was “some reasonable and

14   articulable connection between” the continuation of the case “and the safety of human life or the

15   protection of property” (citation omitted)); Minute Order, Ramirez v. U.S. Immigration & Customs

16   Enf’t, No. 1:18-cv-508 (D.D.C. Dec. 31, 2018) (denying the government’s unopposed motion to

17   stay discovery and other proceedings in an action challenging “the allegedly unnecessary and

18   illegal detention” of immigrant teenagers in “restrictive detention facilities”). 3

19             To be clear, Plaintiffs are sympathetic to the possibility that the lapse in appropriations

20   could reasonably cause Defendants and/or their counsel delay in meeting the current deadline,

21   notwithstanding their best efforts and all due diligence, particularly if necessary agency personnel

22   are furloughed. 4 Plaintiffs, moreover, are willing to meet and confer with Defendants to discuss

23
     3
24    See also Order, New York v. U.S. Dep’t. of Labor, No. 1:18-cv-1747 (D.D.C. Dec. 28, 2018), ECF No. 71
     (denying government’s stay request in action challenging new rule related to Affordable Care Act plan
25   requirements); Text Order, California v. Health & Hum. Servs., No. 4:17-cv-05783 (N.D. Cal. Dec. 27,
     2018), ECF No. 183 (denying government’s motion for a stay given the effective date of the challenged
26   rules for insurance coverage for contraceptives).
     4
      Defendants’ Motion is silent on the effect of the lapse in appropriations on Defendants themselves but,
27
     per public reporting, an estimated 87% of DHS employees continue to work notwithstanding the partial
28   government shutdown. See Ted Mellnik & Kate Rabinowitz, Who Gets Sent Home When the Government
                                                                                   Perkins Coie LLP
         PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                              1201 Third Avenue, Suite 4900
         (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 3                           Seattle, WA 98101-3099
                                                                           T: 206.359.8000 / F: 206.359.9000
                 Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 5 of 8




 1   necessary accommodations of the current schedule. 5 For example, Plaintiffs do not oppose a short

 2   extension of the deadline to complete the four depositions, which Plaintiffs believe would best

 3   occur after the production of document discovery regardless.              Likewise, Plaintiffs would

 4   understand if Defendants need slightly more time to answer the set of six interrogatories. But there

 5   is no reason to believe that the rest of the discovery ordered by this Court—the re-production of a

 6   limited set of documents without particular redactions, and the production of eight specific

 7   policy/training documents previously withheld as “non-responsive”—should require much in the

 8   way of time or effort. More importantly, the only basis Defendants have provided for a stay or

 9   extension of the discovery deadline is their erroneous legal conclusion that Defendants’ counsel

10   are prohibited from working on the case. The stakes are too high for Plaintiffs to agree to

11   indefinitely draw out the what remains of this case, particularly the deadlines for production of the

12   paper discovery, which—although not burdensome—all further progress of this case depends.

13             In light of the foregoing, Plaintiffs do not oppose a short extension of the deadline for

14   Defendants to produce the deponents—Plaintiffs suggest extending that deadline to two weeks

15   after Defendants have completed the production of the paper discovery ordered by this Court on

16   December 20—but they do respectfully oppose Defendants’ Motion to the extent that it seeks a

17   modification of the paper discovery deadlines. Plaintiffs would have no objection to Defendants

18   renewing their motion as to the deadline to produce particular discovery after the parties have met

19   and conferred and upon a showing of good cause.

20

21

22

23

24
     Shuts Down, Wash. Post (Dec. 22, 2018), https://wapo.st/2RtxaL3. Current State Department numbers are
25   not publicly available, see id., but during the 16-day government shutdown in 2013, it “furlough[ed] only
     a few hundred of its 70,000 employees.” Eric Katz, Agencies to Start Increasing Furlough Numbers as
26   Shutdown Drags On, Gov. Exec. (Dec. 28, 2018), https://bit.ly/2SyAKAX.
     5
27    The entirety of the parties’ correspondence since this Court granted in part Plaintiffs’ Joint Motion to
     Compel on December 20, 2017 is attached hereto as Exhibit A.
28                                                                                 Perkins Coie LLP
         PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                              1201 Third Avenue, Suite 4900
         (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 4                           Seattle, WA 98101-3099
                                                                           T: 206.359.8000 / F: 206.359.9000
             Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 6 of 8



     Respectfully submitted,                        DATED: January 3, 2019
 1
     s/ Lauren Watts Staniar
 2   Linda Evarts, Pro Hac Vice                     Justin B. Cox, Pro Hac Vice
     Mariko Hirose, Pro Hac Vice                    International Refugee Assistance Project
 3   Kathryn C. Meyer, Pro Hac Vice                 PO Box 170208
     Deepa Alagesan, Pro Hac Vice                   Atlanta, GA 30317
 4   International Refugee Assistance Project       Tel: (678) 404-9119
     40 Rector Street, 9th Floor                    jcox@refugeerights.org
 5   New York, NY 10006
     Tel: (646) 459-3044                            Melissa S. Keaney, Pro Hac Vice
 6   levarts@refugeerights.org                      Esther H. Sung, Pro Hac Vice
     mhirose@refugeerights.org                      National Immigration Law Center
 7   kmeyer@refugeerights.org                       3450 Wilshire Blvd, #108-62
     dalagesan@refugeerights.org                    Los Angeles, CA 90010
 8                                                  Tel: (213) 639-3900
     David Burman, WSBA No. 10611                   Fax: (213) 639-3911
 9   Lauren Watts Staniar, WSBA No. 48741           keaney@nilc.org
     Tyler Roberts, WSBA No. 52688                  sung@nilc.org
10   Perkins Coie LLP
     1201 Third Avenue, Suite 4900                  Lauren E. Aguiar, Pro Hac Vice
11   Seattle, WA 98101-3099                         Mollie M. Kornreich, Pro Hac Vice
     Telephone: 206.359.8000                        Abigail E. Davis, Pro Hac Vice
12   Facsimile: 206.359.9000                        Four Times Square
     dburman@perkinscoie.com                        New York, NY 10036
13   lstaniar@perkinscoie.com                       Tel: (212) 735-3000
     troberts@perkinscoie.com                       Fax: (212) 735-2000
14                                                  lauren.aguiar@probonolaw.com
     Elizabeth Sweet, Pro Hac Vice                  mollie.kornreich@probonolaw.com
15   Mark Hetfield, Pro Hac Vice                    abigail.sheehan@probonolaw.com
     HIAS, Inc.
16   1300 Spring Street, Suite 500
     Silver Spring, MD 20910                        Counsel for Plaintiffs Jewish Family Service,
17   Tel: 301-844-7300                              et al.
     liz.sweet@hias.org
18   mark.hetfield@hias.org
19

20

21

22

23

24

25

26

27

28                                                                        Perkins Coie LLP
     PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                         1201 Third Avenue, Suite 4900
     (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 5                      Seattle, WA 98101-3099
                                                                  T: 206.359.8000 / F: 206.359.9000
             Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 7 of 8



     AMERICAN CIVIL LIBERTIES UNION                 KELLER ROHRBACK L.L.P.
 1   OF WASHINGTON FOUNDATION
                                                    By: /s/ Lynn Lincoln Sarko
 2   By: /s/ Emily Chiang                           By: /s/ Tana Lin
         /s/ Lisa Nowlin                            By: /s/ Amy Williams-Derry
 3   Emily Chiang, WSBA # 50517                     By: /s/ Derek W. Loeser
     Lisa Nowlin, WSBA # 51512                      By: /s/ Alison S. Gaffney
 4   901 Fifth Avenue, Suite 630                    Lynn Lincoln Sarko, WSBA # 16569
     Seattle, WA 98164                              Tana Lin, WSBA # 35271
 5   Telephone: (206) 624-2184                      Amy Williams-Derry, WSBA # 28711
     Email: echiang@aclu-wa.org                     Derek W. Loeser, WSBA # 24274
 6              lnowlin@aclu-wa.org                 Alison S. Gaffney, WSBA # 45565
                                                    1201 Third Avenue, Suite 3200
 7   Counsel for Plaintiffs Doe, et al.             Seattle, WA 98101
                                                    Telephone: (206) 623-1900
 8                                                  Facsimile: (206) 623-3384
                                                    Email: lsarko@kellerrohrback.com
 9                                                            tlin@kellerrohrback.com
                                                              awilliams-derry@kellerrohrback.com
10                                                            dloeser@kellerrohrback.com
                                                              agaffney@kellerrohrback.com
11
                                                    By: /s/ Laurie B. Ashton
12                                                  Laurie B. Ashton (admitted pro hac vice)
                                                    3101 North Central Avenue, Suite 1400
13                                                  Phoenix, AZ 85012-2600
                                                    Telephone: (602) 248-0088
14                                                  Facsimile: (602) 248-2822
                                                    Email: lashton@kellerrohrback.com
15
                                                    By: /s/ Alison Chase
16                                                  Alison Chase (admitted pro hac vice)
                                                    1129 State Street, Suite 8
17                                                  Santa Barbara, CA 93101
                                                    Telephone: (805) 456-1496
18                                                  Facsimile: (805) 456-1497
                                                    Email: achase@kellerrohrback.com
19
                                                    Attorneys for Plaintiffs Doe, et al./Cooperating
20                                                  Attorneys for the American Civil Liberties
                                                    Union of Washington Foundation
21

22

23

24

25

26

27

28                                                                        Perkins Coie LLP
     PLS.’ J. RESP. TO DEFS.’ MOT. TO STAY                         1201 Third Avenue, Suite 4900
     (No. 17-cv-0178-JLR; No. 17-cv-1707-JLR) – 6                      Seattle, WA 98101-3099
                                                                  T: 206.359.8000 / F: 206.359.9000
              Case 2:17-cv-00178-JLR Document 173 Filed 01/03/19 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on January 3, 2019, I caused to be electronically filed the foregoing

 3   document with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to all of the registered CM/ECF users for this case.

 5          DATED this 3rd day of January, 2019.

 6
                                                           /s/ Lauren Watts Staniar
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (No. 17-cv-0178-JLR) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                        T: 206.359.8000 / F: 206.359.9000
